NON-FINAL OFFICE ACTION
		Claims 1-22 and newly added claims 23-27 are pending in this reissue of U.S. Patent No. 9,733,120 (hereinafter “the '120 patent” issued from application no. 14/903,503 (hereinafter “the '503 application”).  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘120 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Preliminary Amendment
Preliminary amendment filed 8/15/2019 has been entered and considered.  Patent claims 9-10 and 14 have been amended and claims 23-27 are newly added. 

Specification
The amendment to the specification filed 8/15/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Changes made to the equation in Col. 5, line 36 (see preliminary amendment) are not clearly supported in the original disclosure.  Applicant is requested to provide an explanation of support for the changes.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth below.  The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states that “Applicant seeks to broaden at least claim 1…”  No error statement is provided.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woo Choi can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cameron Saadat/
Primary Examiner, Art Unit 3992


Conferees:
/Woo H Choi/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992